                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   MICHAEL BERK,                        1:17-cv-0091-NLH-AMD

                   Plaintiff,           MEMORANDUM OPINION & ORDER

          v.

   JORDAN HOLLINGSWORTH, et al.,

                Defendants.


APPEARANCES:

Michael Berk, No. 43739-037
FCI Seagoville
Federal Correctional Institution
PO Box 9000
Seagoville, TX 75159
     Plaintiff pro se

John Tudor Stinson, Assistant United States Attorney
Office of the U.S. Attorney
District of New Jersey
402 East State Street
Room 430
Trenton, NJ 08608
     Attorneys for Defendants

HILLMAN, District Judge

     WHEREAS, Plaintiff Michael Berk has requested additional

time to respond to Defendants’ motion to dismiss, see ECF No.

34; and

     WHEREAS, Defendants have no objection to Plaintiff’s

request, see ECF No. 35,

     THEREFORE, IT IS on this    12th    day of November, 2019
     ORDERED that Plaintiff’s motion for an extension of time to

respond to the motion to dismiss (ECF No. 34) is granted.

Plaintiff’s opposition is due November 18, 2019; and it is

finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Plaintiff by regular first-class mail.


                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                2
